Citation Nr: 0421385	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from December 1940 to 
January 1941 and from March 1943 to February 1946, followed 
by periods of service in the Reserves.  He died in March 
1998.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318.  At the appellant's 
request,  a video conferencing hearing was scheduled in 
October 2000 and a Travel Board hearing was scheduled in 
April 2003, but the appellant did not appear for either 
hearing.  

On preliminary review of the appeal in April 2003, the Board 
remanded the case to the RO for compliance with the Veterans 
Claims Assistance Act of 2000 and for additional evidentiary 
development consisting of an attempt to locate the veteran's 
claims file and verify the veteran's periods of service, 
followed by any other actions found to be warranted.  After 
completion of various actions pursuant to the remand, the RO 
reviewed the claim in March 2004 and continued its prior 
denial as to both issues on appeal.  The case has been 
returned to the Board for further review.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the appeal in May 2003 
which complies with the notice requirements of Quartuccio, 
supra.  


Additional development of the evidence

The veteran died in March 1998 at a VA hospital at the age of 
75.  VA outpatient and hospitalization records, including the 
report of the final hospitalization, show that the veteran 
was treated for metastatic squamous cell carcinoma to the 
brain which ultimately led to his death.  

The appellant does not contend that metastatic squamous cell 
carcinoma of the brain was manifest during service or within 
one year thereafter, and there is no medical evidence that 
would support such a contention.  She contends instead that 
the onset of cancer is related to exposure to mustard gas 
during service in Georgia.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: 

(1) full-body exposure to nitrogen or 
sulfur mustard during active military 
service, together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding 
mesothelioma), or squamous cell carcinoma 
of the skin; 

(2) full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease (COPD); or 

(3) full- body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316 (2003).  





If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Records documenting the claimed exposure are crucial to the 
claim because, although exposure to certain types of gas 
during the course of routine military training can be 
assumed, exposure to mustard gas cannot.  

Unfortunately, neither the veteran's service medical records 
nor service personnel records are available; such records 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in July 1976.  The NPRC has reported on 
several occasions that no records for the veteran are 
available.  The Board therefore believes that there is no 
reasonable possibility that any further VA efforts to locate 
them would be fruitful.  

However, on further review of the record the Board finds that 
another avenue to search remains to be pursued.  VA's 
Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, provides information concerning 
the development of claims involving allegations of exposure 
to mustard gas and Lewisite during active service.

Section 5.18 f sets forth instructions pertaining to the 
development of evidence of exposure to chemical weapons 
agents for Army veterans, directing that for testing of Army 
personnel, development should be conducted with the Army 
Branch at the National Personnel Records Center (NPRC) in St. 
Louis and the Army Chemical and Biological Defense Agency 
(CBDA). M21-1, Part 3, Chapter 5, Subchapter II, Section 
5.18e.  

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can search to ascertain 
if the veteran's name appears on any of the lists. M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 c (April 30, 
1999 Change 74).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Any notice provided should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The VBA AMC should refer to VBA's 
Adjudication Procedure Manual, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
for instructions for development of the 
appellant's claim of entitlement to 
service connection for carcinoma due to 
exposure to mustard gas and prepare an 
appropriate request for information 
regarding mustard gas exposure.  When 
requesting information from the Defense 
Manpower Data Center and U.S. Army 
Chemical and Biological Defense Agency, 
the VBA AMC should set forth all 
information of record which details the 
appellant's statements regarding the 
location and type of mustard gas exposure 
claimed to have been experienced by the 
veteran in service.  

4.  Thereafter, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

